MEMORANDUM**
Victor Medina Perez appeals his guilty-plea conviction and 70-month sentence for being an illegal alien found in the United States following deportation, in violation of 8 U.S.C. § 1326(a).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Medina-Perez has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Medina-Perez has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. Counsel’s motion to withdraw is GRANTED. Counsel’s motion for leave to withdraw the Anders brief and file a new opening brief is DENIED. The district court’s judgment is AFFIRMED.
The mandate is stayed pending the United States Supreme Court’s decisions in United States v. Booker, No. 04-104, 2004 WL 2331491 (U.S.2004), and United States v. Fanfan, No. 04-105.

 This disposition is not appropriate for publication and may not be cited to or by the *932courts of this circuit except as provided by Ninth Circuit Rule 36-3.